Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
August 10, 2007 (the “Effective Date”), by and between Edward A. Mueller
(“Executive”), and Qwest Communications International Inc., a Delaware
corporation (together with Qwest Services Corporation, the “Company”).

WITNESSETH

WHEREAS, the Company desires to obtain the benefit of the services of Executive
as its Chief Executive Officer and Chairman of its Board of Directors, and
Executive desires to provide service to the Company, under the terms and
conditions provided for in this Agreement; and

WHEREAS, both Executive and the Company wish to enter into this Agreement and
are each legally capable of taking such action.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained Executive and the Company hereby agree as follows:

1.                                      Employment Term

This Agreement shall be in effect beginning on the Effective Date and
terminating upon the earlier of (i) three years (the “Initial Term”) or (ii) the
Date of Termination as defined in Paragraph 4.6(b).  If not terminated earlier,
this Agreement will automatically be renewed at the end of its Initial Term and
on each anniversary thereafter for a period of one year unless either party
gives written notice of cancellation to the other party at least 90 days prior
to the end of the Initial Term or anniversaries thereof.  The period of time
from the Effective Date through the date the Date of Termination is referred to
as the “Employment Term”.

2.                                      Employment

2.1                                 Engagement.  (a)  During the Employment
Term, Executive shall serve  as Chief Executive Officer of the Company, shall
report directly to the Company’s Board of Directors (the “Board”), and shall be
responsible for the duties normally and customarily attendant to such office. 
Such duties, responsibilities, power and authority shall include, without
limitation, responsibility for the management, operation, strategic direction,
and overall conduct of the business of the Company.  All other employees of the
Company shall report to the Executive and not directly to the Board.  Executive
also shall render such other services and duties of an executive nature
consistent with the duties of the most senior executive officer of the Company
as may from time to time be designated by the Board.  Executive shall be an
employee of Qwest Services Corporation.

(b)                               During the Agreement Term, while Executive is
employed by the Company, the Company shall use its best efforts to cause
Executive to be appointed to the Board as a director and to be elected as
Chairman and to include Executive in the Board’s slate of nominees for election
as a director at the applicable annual meeting of the Company’s


--------------------------------------------------------------------------------


shareholders and shall recommend to the shareholders that Executive be elected
as a director of the Company.

2.2                                 Place of Employment.  Executive’s primary
workplace shall be the Company’s offices in Denver, Colorado, except for usual
and customary travel on the Company’s business.  Executive will be required to
maintain a residence in the Denver, Colorado area during the Employment Term.

2.3                                 Exclusive Employment.  During the Employment
Term, Executive shall devote his full business time to his duties and
responsibilities set forth in Paragraph 2.1.  Without limiting the generality of
the foregoing, Executive shall not, without the prior written approval of the
Board, during the Employment Term, render services of a business, professional
or commercial nature to any other person, firm or corporation, whether for
compensation or otherwise, except that Executive may (i) engage in civic,
philanthropic and community service activities, (ii) make and maintain outside
personal investments, and (iii) serve on the boards of the companies listed on
Exhibit A hereto and any other company pre-approved by the Board or any
appropriate committee of the Board so long as the foregoing activities do not
materially interfere with Executive’s ability to comply with this Agreement and
are not otherwise in conflict with the policies or interest of the Company.

3.                                      Compensation and General Benefits

3.1                                 Base Salary.  During the Employment Term,
the Company shall pay Executive a base salary in an annualized amount equal to
$1,200,000.00 (“Base Salary”) payable pro rata according to the Company’s
regular management payroll processes, and subject to adjustment as hereinafter
provided.

3.2                                 Bonus.  During the Employment Term,
Executive shall be eligible to participate in and to earn incentive or bonus
awards under the Company’s annual Management Bonus Plan or such successor
incentive or bonus plans that the Company may adopt from time to time for the
benefit of its senior executives (collectively referred to as the “Annual Bonus
Plan”), in accordance with the terms of the Annual Bonus Plan as in effect from
time to time. The target level for each annual bonus shall not be less than 200%
of Executive’s Base Salary for the year, provided that the Company achieves the
applicable objectives established by the Board for the year.  Executive shall
receive a guaranteed minimum bonus for 2007 (to be paid in March 2008 if
Executive is employed by the Company on the date of such payment), equal to the
target level of Executive’s Base Salary specified above prorated to reflect the
number of days Executive was employed by the Company  in 2007.  Executive’s 2007
bonus may be increased by the Compensation and Human Resources Committee of the
Board (“Committee”) in its sole discretion. The guaranteed minimum bonus under
this Section 3.2 shall be considered eligible compensation for purposes of
applicable Company benefit plans.

2


--------------------------------------------------------------------------------


3.3                                 Equity Incentive Compensation.  On the Grant
Date (as defined in the Equity Agreement between Executive and Company dated
August 10, 2007), the Company shall grant to Executive options and restricted
stock as set forth on Exhibit B hereto and may subsequently, in the Company’s
discretion, grant to Executive additional options, restricted stock, or other
equity-based compensation pursuant to the Company’s Equity Incentive Plan (the
“EIP”). The terms and conditions of the initial grants provided for in this
Paragraph 3.3 and of any subsequent grants of options, restricted stock or other
equity-based compensation will be determined by the Committee at the time of
such grants in accordance with the EIP and will be set forth in grant agreements
provided to Executive by the Company from time to time.

3.4                                 Compensation Reviews.  Executive’s
compensation shall be reviewed at least annually by the Committee for the
purpose of considering increases to Executive’s compensation.  In conducting
this review, the Committee shall consider appropriate factors, including,
without limitation, Executive’s individual performance, the Company’s financial
condition and strategic direction and compensation afforded to senior executives
of comparable corporations.  The Base Salary shall not be decreased without the
written consent of Executive.

3.5                                 Vacation.  Executive shall be entitled to 30
days paid time off  annually subject to the terms and conditions of the
Company’s policy.

3.6                                 Employee Benefits.  The Executive and his
eligible dependents shall be provided with health, retirement and other employee
benefits and perquisites on the same basis as such benefits and are provided by
the Company from time to time to the Company’s other senior executives.

3.7                                 Reimbursement of Expenses.  Upon submission
of appropriate documentation in accordance with Company policy, the Company will
promptly reimburse Executive for all reasonable expenses incurred by Executive
(i) in connection with the negotiation and preparation of this Agreement, which
reimbursement shall not exceed $40,000, and (ii) in the performance of his
duties in accordance with the Company’s policies applicable to senior
executives.

3.8                                 Relocation Expenses.  Company shall pay
Executive’s reasonable expenses related to the relocation of his primary
residence to the Denver, Colorado area, in accordance with the Company’s
relocation policy applicable to senior executives.  Company will also pay
reasonable out of pocket expenses of Executive’s travel between his current
primary residence and Denver, Colorado and will pay Executive such additional
amount as is necessary to provide Executive with an allowance of up to $5,000
per month for temporary housing and living expenses through February 15, 2008. 
Notwithstanding, Executive shall use his best efforts to relocate his permanent
residence to Denver, Colorado as soon as possible after selling his principal
residence, below.  The relocation payments shall also include provision for the
Company to purchase Executive’s current principal residence as provided below.

3


--------------------------------------------------------------------------------


If any payment of relocation expenses and any imputed income relating to
Executive’s travel between his current primary residence and Denver as described
in the previous paragraph (other than payments with respect to the purchase of
Executive’s principal residence) is subject to federal or state income tax, the
Company shall pay to the Executive an additional amount such that after receipt
of the additional amount, and payment of all applicable taxes on the additional
amount, the Executive shall effectively incur no federal or state income tax
with respect to such payment.  In the event Executive does not sell his current
principal residence, the Company shall purchase, or cause Executive’s current
principal residence to be purchased, at such time as elected by Executive on or
prior to March 31, 2008, at the then-prevailing value as determined by taking
the average of the values determined by independent appraisers chosen by
Executive and the Company, with a third independent appraiser to be chosen by
the prior two appraisers to value the property between the two prior values if
there is a more than 5% difference between the values determined by the prior
two appraisers.

3.9                                 Use of Corporate Aircraft.  In order to
provide enhanced security for the Executive, the Company will require the use of
Company aircraft for all travel (business and personal) by the Executive.  As a
result of this requirement, the Company authorizes that the Executive’s spouse
may accompany the Executive on Company aircraft.  The Company will also make
available to Executive reasonable private ground transportation for all business
travel and for all travel to and from the airport.   All personal use of Company
aircraft by the Executive (and the Executive’s spouse if she is to accompany
him) and related ground transportation to and from the airport shall be
reasonable and shall be subject to annual review by the Committee.  All personal
use of the Company aircraft by Executive and all use of Company aircraft by the
Executive’s spouse (unless determined to be business use and substantiated as
such consistent with Qwest policy) shall be imputed to the Executive as income
in accordance with  applicable Treasury regulations, except as otherwise agreed
by the Company and the Executive in writing. The Executive shall also agree to
use a Timeshare Agreement for all other personal use by the Executive’s family
which will require the reimbursement by the Executive to the Company for such
use up to the maximum amount permitted under FAR 91.501.

3.10                           Home Security.  The Company shall require the
Executive to obtain and maintain an appropriate home security system to provide
security for the Executive at home in the Denver area and the Company shall
reimburse the Executive for reasonable costs associated with the installation
and maintenance of a home security system.

3.11                           Flex Executive Benefits.  Executive will receive
an annual cash payment of $75,000 in lieu of executive perquisites such as
financial counseling, car allowance, physical examinations, club memberships, 
child care, and additional life insurance.

4.                                      Termination of Employment

4.1                                 Termination Upon Death or Disability.  If
Executive is unable to perform his duties as a result of death or Disability
prior to the expiration of the Employment Term, Executive’s employment as Chief
Executive Officer may be terminated and Executive  (or Executive’s estate, or
other designated beneficiary(s) as shown in the records of the Company in the
case of death) shall be entitled to receive (i) the Accrued Benefits (as defined
in Paragraph

4


--------------------------------------------------------------------------------


4.2 below); and (ii) a pro-rata amount of the annual bonus that Executive would
be eligible to receive under the terms and conditions of the Company’s Annual
Bonus Plan for the year in which Executive’s termination occurs.  At its
discretion, and only so long as Executive satisfies the definition of
“disability” contained in the Qwest Disability Plan as amended from time to time
(“the Plan”) Company may designate Executive as an employee solely to preserve
his eligibility for disability benefits under the Plan.  Except as required by
law, after the Date of Termination, the Company shall have no obligation to make
any other payment, including severance or other compensation, of any kind to
Executive (or Executive’s estate, or other designated beneficiary(s) as shown in
the records of the Company in the case of death) upon a termination of
employment by death or Disability.

4.2                                 Voluntary Termination.  If Executive
terminates employment with the Company without Good Reason, Executive agrees to
provide the Company with thirty days’ prior written notice.  The Company, in its
sole discretion following its receipt of such written notice from Executive, may
accelerate the termination of Executive’s employment and the right to any
further compensation to a date prior to the 30th day after such written notice
is given.  In the event that Executive’s employment is terminated under this
Paragraph 4.2, Executive shall receive payment for (i) any earned but unpaid
Base Salary or bonus; (ii) any accrued and unpaid vacation pay through the Date
of Termination; (iii) any unreimbursed business expenses; and (iv) any other
benefits the Executive is entitled to receive as of the Date of Termination
under the employee benefit plans of the Company, less required withholdings for
applicable income and employment taxes  (“Accrued Benefits”).  Except as
required by law, after the Date of Termination, the Company shall have no
obligation to make any other payment, including severance or other compensation
of any kind to Executive on account of Executive’s termination of employment.

4.3                                 Termination for Cause.  The Company may
terminate Executive’s employment with the Company at any time for Cause in
accordance with Paragraph 4.6(a) below.  In the event that Executive’s
employment is terminated under this Paragraph 4.3, Executive shall receive the
Accrued Benefits.  Except as required by law, after the Date of Termination, the
Company shall have no obligation to make any other payment, including severance
or other compensation of any kind on account of Executive’s termination of
employment or to make any payment in lieu of notice to Executive.  Except as
required by law, all benefits provided by the Company to Executive under this
Agreement or otherwise shall cease as of the Date of Termination.

4.4                                 Termination Without Cause.  The Company may,
at any time and without prior written notice, terminate Executive without
Cause.  In the event that Executive’s employment with the Company is terminated
without Cause, Executive shall receive the Accrued Benefits.  In addition, if
Executive’s employment with the Company is terminated without Cause prior to the
first anniversary of the Effective Date, Executive shall be entitled to receive
the following severance payments:  (a) a pro-rata amount of the annual bonus
that Executive would be eligible to receive under the Company’s Annual Bonus
Plan for the year in which Executive’s termination occurs, to be paid to
Executive on March 1 of the year following the Date of Termination; (b) an
amount equal to his annual Base Salary, less required withholdings for
applicable income and employment taxes, to be paid to Executive according to the
Company’s

5


--------------------------------------------------------------------------------


regular management payroll schedule over 12 months; and (c) an amount equal to
Executive’s Annual Bonus at target  to be paid to Executive on March 1 of the
year following the Date of Termination.   If Executive’s employment is
terminated after the first anniversary of the Effective Date, Executive shall be
entitled to receive the following severance payments:  (x) a pro-rata amount of
the annual bonus that Executive would be eligible to receive under the Company’s
Annual Bonus Plan for the year in which Executive’s termination occurs, to be
paid to Executive on March 1 of the year following the Date of Termination; (y)
an amount equal to two times Executive’s annual Base Salary, less required
withholdings for applicable income and employment taxes, to be paid to Executive
according to the Company’s regular management payroll schedule over 24 months;
and (z) (i) an amount equal to Executive’s Annual Bonus at target, to be paid to
Executive on March 1 of the year following the Date of Termination, and (ii) a
second payment in an amount equal to his Annual Bonus at target, to be paid to
Executive on March 1 of the second year following the Date of Termination.  
Upon a termination at any time pursuant to this paragraph 4.4, Executive shall
also be entitled to receive eighteen  months of medical coverage for Executive
and his qualified beneficiaries under COBRA subsidized at active management
employee rates.  All payments under this paragraph 4.4 are subject to the
restrictions set forth in paragraphs 4.8 and may be withheld in order to satisfy
the requirements of Section 409A of the Internal Revenue Code.  Executive’s
entitlement to the severance payments in this paragraph is conditioned on (i)
Executive’s executing and delivering to the Company of a release of claims
against the Company, in the form attached as Exhibit C,  and on such release
becoming effective, and (ii) Executive’s compliance with the restrictive
covenants set forth in Articles 6 and 7.  Executive agrees that the Company
shall have a right of offset against all severance payments for amounts owed to
the Company by the Executive.  Except as specifically provided in this Paragraph
4.4 and except as required by law, all benefits provided by the Company to
Executive under this Agreement or otherwise shall cease as of the Date of
Termination.

4.5                                 Termination for Good Reason. 
Notwithstanding anything in this Article 4 to the contrary, Executive may
voluntarily terminate his employment with the Company for Good Reason.  If
Executive terminates his employment for Good Reason, he shall receive the
benefits detailed in Paragraph 4.4 (subject to the same conditions set forth in
Paragraph 4.4).

4.6                                 Certain Definitions.  For purposes of this
Agreement, the following terms shall have the meanings set forth below.

(a)                                  “Cause” shall mean the occurrence of any
one or more of the following events:

(1)                                  Commission of an act deemed by the Company
in its reasonable discretion to be an act of dishonesty, fraud,
misrepresentation or other act of moral turpitude that would reflect negatively
upon Qwest or compromise the effective performance of Executive’s duties;

(2)                                  Unlawful conduct that would reflect
negatively upon Qwest or compromise the effective performance of Executive’s
duties, as determined by the Company in its reasonable discretion;

6


--------------------------------------------------------------------------------


(3)                                  Conviction of (or pleading nolo contendere
to) any felony or a misdemeanor involving moral turpitude;

(4)                                  Continued failure to substantially perform
Executive’s duties to the satisfaction of the Board (other than such failure
resulting from Executive’s incapacity due to physical or mental illness) after
the Company delivers written notice to Executive specifically identifying the
manner in which Executive has failed to substantially perform his or her duties
and Executive has been afforded a reasonable opportunity of at least 30 days to
substantially perform his duties; or

(5)                                  A willful violation of the Qwest Code of
Conduct or other Qwest policies that would reflect negatively upon Qwest or
compromise the effective performance of Executive’s duties as determined by the
Company in its reasonable discretion.

(b)                                 “Date of Termination” shall mean (i) if
Executive is terminated as Chief Executive Officer by the Company for
Disability, thirty  days after written notice of such termination is given to
Executive (provided that Executive shall not have returned to the performance of
his duties on a full-time basis during such 30-day period);  (ii) if Executive’s
employment is terminated by the Company for any other reason, the date on which
a written notice of termination is given, provided that, in the case of a
termination for Cause under Paragraph 4.6(a)(iv) above, Executive shall not have
cured the matter or matters stated in the notice of termination within the
30-day notice period provided in Paragraph 4.6(a) above;  (iii) if Executive
terminates employment for Good Reason, the date of Executive’s resignation; 
provided that the notice and cure provisions in Paragraph 4.6(d) have been
complied with;  (iv) if Executive terminates employment for other than a Good
Reason, the date specified in Executive’s notice in compliance with Paragraph
4.2; or (v) in the event of Executive’s death, the date of death.

(c)                                  “Disability” shall mean that Executive
either (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months or (ii) is, by reason of any medically determinable physical
or mental  impairment that can be expected to result in death or can be expected
to last for a continuous  period of not less than twelve  months, receiving
income replacement benefits for a period of not less  than three months under
the Company’s Disability Plan.

(d)                                 “Good Reason” shall mean Executive’s
resignation from employment within 180 days after the occurrence of one of the
events enumerated in this Paragraph 4.6(d), provided, however, that Executive
must provide written notice to the Company within ninety days after the
occurrence of the event allegedly constituting Good Reason, and the Company
shall have thirty days after such notice is given to cure:

(i) a change of Executive’s title as Chairman and Chief Executive Officer or a
material reduction in Executive’s responsibilities without Executive’s written
consent;

7


--------------------------------------------------------------------------------


(ii) a reduction in Base Salary or target Annual Bonus at any time during the
Employment Term without Executive’s written consent;

(iii) relocation of Executive’s primary workplace to any place more than 35
miles from the Company’s offices in Denver, Colorado as of the Effective Date,
except for usual and customary travel by the Executive on the Company’s business
to an extent substantially consistent with the Executive’s business travel
obligations as of the Effective Date; or

(iv) any material breach by the Company of any provision of this Agreement.

4.7                                 Notice of Termination.  Any termination of
Executive’s employment by the Company or by Executive under this Article 4
(other than in the case of death) shall be communicated by a written notice (the
“Notice of Termination”) to the other party hereto, indicating the specific
termination provision in this Agreement relied upon.  If the termination
provisions relied upon require notice and an opportunity to cure, then the
Notice of Termination should set forth in reasonable detail any facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.  The Notice of Termination should
specify a Date of Termination and shall be delivered within the time periods set
forth in the various subparagraphs of this Article 4, as applicable (the “Notice
Period”);  provided, however, that the Company may pay to Executive all Base
Salary, benefits and other rights due to Executive during the Notice Period
instead of employing Executive during such Notice Period.

4.8                                 Code Section 409A.  Notwithstanding anything
herein to the contrary, to the extent that the Board reasonably determines, in
its sole discretion, that any payment or benefit to be provided under Article 4
or Paragraph 5.1 to or for the benefit of Executive would be subject to the
additional tax imposed under Section 409A(a)(1)(B) of the Internal Revenue Code
of 1986, as amended (the “Code”) or a successor or comparable provision, the
commencement of such payments and/or benefits shall be delayed until the earlier
of (i) the date that is six months following the Date of Termination or (ii) the
date of Executive’s death (such date is referred to herein as the “Distribution
Date”), provided, if at such time Executive is a “specified employee” of the
Company (as defined in Treasury Regulation Section 1.409A-1(i)) and if amounts
payable under this Article 4 or Paragraph 5.1 are on account of an “involuntary
separation from service” (as defined in Treasury Regulation Section
1.409A-1(m)), Executive shall receive payments during the six-month period
immediately following the Date of Termination equal to the lesser of (x) the
amount payable under this Article 4 or Paragraph 5.1, as the case may be, or (y)
two times the compensation limit in effect under Code Section 401(a)(17) for the
calendar year in which the Termination Date occurs (with any amounts that
otherwise would have been payable under this Article 4 or Paragraph 5.1 during
such six-month period being paid on the first regular payroll date following the
six-month anniversary of the Date of Termination).   In the event that the Board
determines that the commencement of any of the employee benefits to be provided
under Article 4 or Paragraph 5.1 are to be delayed pursuant to the preceding
sentence, the Company shall require Executive to bear the full cost of such
employee benefits until the Distribution Date at which time the Company shall
reimburse Executive for all such costs.

8


--------------------------------------------------------------------------------


5.                                      Change in Control.

5.1                                 Severance Benefits.  If Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, within two years after the occurrence of a Change in Control,
Executive shall be entitled to receive the Accrued Benefits and, in lieu of the
benefits set forth in Paragraph 4.4 or 4.5, as applicable, the following
severance payments, less required withholdings for applicable income and
employment taxes:  2.99 times his Base Salary, paid in a lump sum; 2.99 times
Executive’s most recent target annual bonus, paid in a lump sum;  and eighteen 
months of medical coverage for Executive and his qualified beneficiaries under
COBRA subsidized at active management employee rates;  provided, however, that
Executive’s entitlement to the severance payments in the foregoing clause is
conditioned on (i) Executive’s executing and delivering to the Company of a
release of claims against the Company, in the form attached as Exhibit C, and on
such release becoming effective, and (ii) Executive’s compliance with the
restrictive covenants set forth in Articles 6 and 7.  Executive agrees that the
Company shall have a right of offset against all severance payments for amounts
owed to the Company by the Executive as of the Date of Termination.

5.2                                 Change in Control. A Change in Control will
be deemed to have occurred if either (i) any individual, entity, or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “1934 Act”)), acquires beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of more than fifty percent (50%)
of either (A) the then-outstanding shares of Stock (“Outstanding Shares”) or (B)
the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (“Voting Power”)
or (ii) at any time during any 12-month period (not including any period prior
to the Effective Date), individuals who at the beginning of such period
constitute the Board (and any new director whose election by the Board or whose
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority thereof.

6.                                      Confidential Information

During the term of this Agreement and forever thereafter, Executive agrees to
keep confidential all information provided by the Company, including any trade
secrets and any information and material relating to any customer, vendor,
licensor, licensee, or other party transacting business with the Company
(collectively, “Confidential Information”), and not to release, use, or disclose
the Confidential Information, except in connection with performance of
Executive’s duties under this Agreement or with the prior written permission of
the Company.  Confidential Information may be in any medium or form, including,
without limitation, physical documents, computer files or disks, videotapes,
audiotapes, and oral communications.  Executive further covenants and agrees
that every document, computer disk, computer software program, notation, record,
diary, memorandum, development, investigation, or the like, and any method or
manner of doing business, of the Company (or containing other secret or
Confidential Information of the Company) made or acquired by Executive during
Executive’s employment, is and shall be the sole and exclusive property of the
Company.  Confidential Information does not

9


--------------------------------------------------------------------------------


include, however, information which (i) is or becomes generally available to the
public other than as a result of an unauthorized disclosure by Executive, or
(ii) the Executive is required to disclose pursuant to court, administrative
hearing officer or other judicial or duly authorized governmental representative
request or demand for such disclosure, unless the Company has obtained an
appropriate protective order that prohibits such disclosure and the Company has
advised the Executive of such protective order prior to the Executive’s
fulfillment of such request or demand; provided, however, that no disclosure may
be made by Executive pursuant to this clause (ii) until Executive has promptly
notified the Company of such request or demand and the Company has had a
reasonable opportunity to secure a protective order prohibiting disclosure.  In
the event that such protective order is not obtained, Executive shall furnish
only that portion of such Confidential Information or take only such action as
is legally required and shall exercise Executive’s reasonable efforts to obtain
reliable assurance that confidential treatment shall be accorded any such
Confidential Information.

7.                                      Covenants of Executive.

7.1                                 Unfair Competition.  Executive agrees that,
during the Employment Term and for a period of two years following a termination
of employment he will not, directly or indirectly, engage in any business or
activity which is in direct competition with the Company or of any of its
subsidiaries or affiliates in the telecommunications business.  The foregoing
shall not apply to passive investments by Executive of up to 2% of the voting
stock of any publicly traded company or 5% of the voting stock or other
securities of any privately held company, or to service by Executive on boards
of directors of companies as permitted under this Agreement, regardless of
whether such company competes with the Company.

7.2                                 Solicitation of Employees.  During the
Employment Term and for a period of two years following a termination of
employment, Executive shall not, directly or indirectly, individually, or
together with or through any other person, firm, corporation or entity, (i) hire
any member of senior management of the Company (defined as an officer with a
title of vice president or higher) who is then in the employ of the Company,
(ii) solicit for hire any employee of the Company, provided, however, that
general solicitations not targeted to Company employees shall not be deemed to
violate this clause (ii), or (iii) interfere with the relationship between any
of the foregoing persons and the Company.   Subparagraph (i) means, among other
things, that Executive may not have any part in hiring a member of Qwest’s
senior management team even if Executive is contacted by the Qwest employee
first.

7.3                                 Solicitation of Customers and Suppliers. 
Executive agrees that, during the Employment Term and for a period of two years
following a termination of employment other than following a Change in Control,
Executive shall not, directly or indirectly, individually, or together through
any other person, firm, corporation or entity (i) use the Company’s Confidential
Information to solicit the business of any material customers of or suppliers to
the Company, (ii) encourage any person or entity which is a customer of the
Company to cease, reduce, limit or otherwise alter in a manner adverse to the
Company its existing business or contractual relationship with the Company, or
(iii) otherwise interfere with the relationship between any of the foregoing
persons or entities and the Company.

10


--------------------------------------------------------------------------------


7.4                                 Compliance with Company Policies.  Executive
agrees that, during the Employment Term, he shall comply with the Company’s Code
of Conduct and other policies and procedures reasonably established by the
Company from time to time, including but not limited to policies addressing
matters such as management, supervision, recruiting and diversity.

7.5                                 Cooperation.  For a period of two years
following termination of Executive’s employment under this Agreement, Executive
shall, upon Company’s reasonable request, cooperate and assist Company in any
dispute, controversy, or litigation in which Company may be involved and with
respect to which Executive obtained knowledge while employed by the Company or
any of its affiliates, successors, or assigns, including, but not limited to,
participation in any court or arbitration proceedings, giving of testimony,
signing of affidavits, or such other personal cooperation as counsel for the
Company shall request.  Any such activities shall be scheduled, to the extent
reasonably possible, to accommodate Executive’s business and personal
obligations at the time.

Recognizing that upon Executive’s separation from the Company, participating in
interviews or witness preparation sessions may be a burden, the Company agrees
to reimburse Executive for the time Executive spends involved in interviews and
witness preparation sessions requested by Qwest at a rate equal to Executive’s
final Base Salary, computed on an hourly basis (assuming a 40 hour work week),
for such time actually spent in such interviews or witness preparation
sessions.  In addition, Company will reimburse Executive for reasonable expenses
Executive incurs in connection with such interviews and witness preparation
sessions.  Company will not be obligated to reimburse Executive for lost wages,
lost opportunities, or other financial consequences of such cooperation, or to
make any other payment to Executive other than the payments by the Company
referred to in the two previous sentences of this paragraph; provided, however,
nothing in this paragraph shall impair or limit any rights or entitlement
Executive may have to indemnification and director’s and officer’s liability
insurance coverage.  The parties further agree that Company will not, and will
not be obligated to, reimburse Executive for any time spent testifying in any
proceeding (including, but not limited to, appearances at depositions, hearings
and trials), although the Company will reimburse reasonable expenses for such
appearances, as provided above.  The Company also shall pay the reasonable costs
of an attorney Executive engages to advise him in connection with the foregoing,
but only if there is a conflict of interest that would prevent the Company’s own
outside or inside legal counsel from adequately representing Executive’s
interests as well as the Company’s interests and with the Company’s prior
approval.

Nothing in this Agreement shall limit, restrict, preclude, require or influence
Executive’s testimony in any Proceeding or cause Executive not to provide
truthful testimony or information in any matter or in response to any inquiry by
a government official or representative.  Company’s obligation to reimburse
Executive as described above is conditional upon Executive providing, at all
times, information that he objectively, reasonably and in good faith believes to
be truthful in connection with any Proceeding.

7.6                                 Return of Business Records and Equipment. 
Upon termination of Executive’s employment hereunder, Executive shall promptly
return to the Company: (i) all documents, records, procedures, books, notebooks,
and any other documentation in any form

11


--------------------------------------------------------------------------------


whatsoever, including but not limited to written, audio, video or electronic,
containing any information pertaining to the Company which includes Confidential
Information, including any and all copies of such documentation then in
Executive’s possession or control regardless of whether such documentation was
prepared or compiled by Executive, Company, other employees of the Company,
representatives, agents, or independent contractors, and (ii) all equipment or
tangible personal property entrusted to Executive by the Company.  Executive
acknowledges that all such documentation, copies of such documentation,
equipment, and tangible personal property are and shall at all times remain the
sole and exclusive property of the Company.

7.7                                 Restricted Periods.  The periods restricting
Executive’s activities set forth in Article 6 and Paragraphs 7.1, 7.2 and 7.3
shall be extended by the length of any period during which Executive is in
breach of the terms and provisions of such Article or Paragraphs.

7.8                                 Specific Performance and Remedies.  The
parties hereby agree that irreparable damage would occur in the event any
provision of Article 6 or Paragraphs 7.1, 7.2 and 7.3 of this Agreement were not
performed in accordance with its terms.  Executive hereby agrees that should
Executive breach any covenant under Article 6 or Paragraphs 7.1, 7.2 and 7.3 of
this Agreement or threaten to breach any such covenant, Company shall be
entitled (in addition to, and not in lieu of any other right or remedy that may
be available to it) to temporary and permanent injunctive relief from an
arbitrator or court of competent jurisdiction, without posting any bond or other
form of security and without the necessity of proving actual damages. In view of
the position of confidence which Executive will enjoy with the Company and the
anticipated relationship with the clients, customers, and employees of the
Company and its affiliates pursuant to his employment hereunder, and recognizing
both the access to confidential financial and other information which Executive
will have pursuant to his employment, Executive expressly acknowledges that the
restrictive covenants set forth in Article 6 and Paragraphs 7.1, 7.2 and 7.3 are
material and essential conditions of Executive’s employment with the Company
without which the Company would not have entered into this Agreement and are
reasonable and necessary in order to protect and maintain the proprietary
interests and other legitimate business interests of the Company and its
affiliates.  Executive further acknowledges that (i) it would be difficult to
calculate damages to the Company and its affiliates from any breach of his
obligations under any provision contained in Article 6 or Paragraphs 7.1, 7.2
and 7.3, (ii) that injury to the Company and its affiliates from any such breach
would be irreparable and impossible to measure, and (iii) that the remedy at law
for any breach or threatened breach of any provision contained in Article 6 or
Paragraphs 7.1, 7.2 and 7.3 would therefore be an inadequate remedy and,
accordingly, the Company shall, in addition to all other available remedies
(including without limitation seeking such damages as it can show it and its
affiliates has sustained by reason of such breach and/or the exercise of all
other rights it has under this Agreement), be entitled to injunctive and other
similar equitable remedies.

7.9                                 Scope and Duration of Restrictions.  The
parties hereby expressly agree that the duration and scope of restrictions set
forth in Article 6 and Paragraphs 7.1, 7.2 and 7.3 are reasonable.  In the event
that any arbitrator or court of competent jurisdiction shall hold that the
duration or scope or other term of a restriction set forth in Article 6 or
Paragraphs 7.1, 7.2 and 7.3 is unreasonable or unenforceable under circumstances
now or hereafter existing, the maximum duration or scope of restriction or other
term reasonable under such circumstances

12


--------------------------------------------------------------------------------


shall be substituted, and each party hereto shall petition any such arbitrator
or court to cause the maximum duration or scope of restriction or other term
reasonable under such circumstances to be so substituted for the duration or
scope of restriction or other term set forth herein.

8.                                      Indemnification and Advancement.  In the
event Executive is made, or threatened to be made, a party to any legal action
or proceeding, by reason of the fact that Executive is or was an employee or
officer of the Company or serves or served any other entity in any capacity at
the Company’s request, Executive shall be indemnified by the Company, and the
Company shall advance Executive’s related expenses when and as incurred,
including but not limited to attorney fees, as set forth in the current by-laws
of the Company.  During his employment with the Company and thereafter so long
as the Executive may have liability arising out of his service as an officer or
director of the Company, the Company agrees to continue and maintain a
director’s and officer’s liability insurance policy covering the Executive with
coverage no less than that available to active directors and officers of the
Company.

9.                                      Warranties and Representations. 
Executive hereby represents and warrants to the Company that he is not now under
any obligation of a contractual or quasi-contractual nature known to him  that
is inconsistent or in conflict with this Agreement or that would prevent, limit
or impair the performance by Executive of his obligations hereunder; and has
been or has had the opportunity to be represented by legal counsel in the
preparation, negotiation, execution and delivery of this Agreement and
understands fully the terms and provisions hereof.

10.                               Notices.  All notices required or permitted to
be given by either party hereunder shall be in writing and shall be deemed
sufficiently given if mailed by registered or certified mail, or prepaid
overnight courier to the party entitled thereto at the address stated below, or
to such changed address as the addressee may have given by a similar notice, and
shall be deemed received upon actual receipt:

 

To the Company:

 

 

 

 

Qwest Communications International Inc.
1801 California Street, Ste. 5200
Denver, Colorado 80202
Attn: General Counsel

 

 

 

With a Copy to:

 

Gibson, Dunn & Crutcher LLP
1801 California Street, Ste. 4200
Denver, Colorado 80202
Attn: Richard Russo, Esq.

 

 

 

To Executive:

 

Edward A. Mueller

 

 

 

 

 

At the address maintained in the Company’s
business records

 

 

 

With a Copy to:

 

Vedder, Price, Kaufman & Kammholz, P.C.

 

 

 

 

 

222 N. LaSalle Street, Ste. 2600
Chicago, Illinois 60601
Attn:  Robert J. Stucker, Esq.

 

 

13


--------------------------------------------------------------------------------


11.          General Provisions

11.1         Waiver.  No waiver by any party hereto of any failure of any other
party to keep or perform any covenant or condition of this Agreement shall be
deemed to be a waiver of any preceding or succeeding breach of the same, or any
other covenant or condition.

11.2         Amendments.  No provision of this Agreement may be amended,
modified or waived unless such amendment, modification or waiver shall be agreed
to in writing and signed by Executive in his personal capacity and by the
Chairman of the Compensation and Human Resources Committee of the Board.

11.3         Severability.  In case any one or more of the provisions of this
Agreement shall be held by any court of competent jurisdiction or any arbitrator
selected in accordance with the terms hereof to be illegal, invalid or
unenforceable in any respect, such provision shall have no force and effect, but
such holding shall not affect the legality, validity or enforceability of any
other provision of this Agreement and such provision may be modified in such
manner as such court or arbitrator shall reasonably determine in order to give
maximum effect to the intent of the parties as expressed herein.

11.4         Assignment.  No right to or interest in any payments shall be
assignable by either party; provided; however, that this provision shall not
preclude Executive from designating one or more beneficiaries to receive any
amount that may be payable after his death and shall not preclude his executor
or administrator from assigning any right hereunder to the person or persons
entitled hereto.  Further, the Company may assign this Agreement: (i) to an
affiliate so long as such affiliate assumes the Company’s obligations hereunder,
or (ii) in connection with a merger or consolidation involving the Company or a
sale of substantially all its assets or shares to the surviving corporation or
purchaser as the case may be, so long as such assignee assumes the Company’s
obligations hereunder.

11.5         Successors and Assigns.  This Agreement and the obligations of the
Company and Executive hereunder shall be binding upon and shall be assumed by
their respective successors including, without limitation, any corporation or
corporations acquiring the Company, whether by merger, consolidation, sale or
otherwise.

11.6         Governing Law; Venue; Jurisdiction. This Agreement is deemed to be
accepted and entered into in Denver, Colorado.  Executive and the Company intend
and hereby acknowledge that jurisdiction over disputes with regard to this
Agreement, and over all aspects of the relationship between the parties hereto,
shall be governed by the laws of the State of Colorado without giving effect to
its rules governing conflicts of laws.  Executive agrees that in any proceeding
to enforce this Agreement, or in any dispute that arises between the Company and
the Executive regarding or relating to this Agreement and/or any aspect of
Executive’s employment relationship with the Company, venue and jurisdiction are
proper in the City and

14


--------------------------------------------------------------------------------


County of Denver, and (if federal jurisdiction exists) the United States
District Court for the District of Colorado, and Executive waives all objections
to jurisdiction and venue in any such forum and any defense that such forum is
not the most convenient forum.

11.7         No Representation.  No officer, employee or representative of the
Company has any authority to make any representation or promise in connection
with this Agreement or the subject matter hereto which is not contained herein,
and Executive agrees that he has not executed this Agreement in reliance upon
any such representation or promise.

11.8         Interpretation of Agreement.  Each of the parties has been
represented by counsel in the negotiation and preparation of this Agreement. 
The parties agree that this Agreement is to be construed as jointly drafted. 
Accordingly, this Agreement will be construed according to the fair meaning of
its language, and the rule of construction that ambiguities are to be resolved
against the drafting party will not be employed in the interpretation of this
Agreement.

11.9         Headings.  The headings of paragraphs and subparagraphs are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

11.10       Entire Agreement.  This document constitutes the entire
understanding and Agreement of the parties with respect to the subject matter of
this Agreement, and any and all prior agreements, understandings and
representations are hereby terminated and cancelled in their entirety and are of
no further force or effect.

11.11       Counterparts.  This Agreement may be executed in two or more
counterparts with the same effect as if the signatures to all such counterparts
was upon the same instrument, and all such counterparts shall constitute but one
instrument.

11.12       No Mitigation of Damages.  Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by
Executive as a result of employment by another employer or by retirement
benefits after the Date of Termination.    The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish Executive’s then existing rights, or rights
which would accrue solely as a result of the passage of time, under any Company
benefit plan or other contract, plan or arrangement.

11.13       Dispute Resolution; Arbitration.  Executive and the Company agree
that in the event a dispute arises concerning or relating to Executive’s
employment with the Company, or any termination therefrom, the parties first
shall attempt in good faith to resolve such dispute through mediation.  If a
resolution through mediation is not reached, then such dispute shall be
submitted to binding arbitration in accordance with the employment arbitration
rules of Judicial Arbitration and Mediation Services (“JAMS”) by a single
impartial arbitrator experienced in employment law selected as follows:  Company
and Executive will attempt in good faith to agree upon impartial arbitrator
within thirty days of a request for arbitration.  If the parties cannot

15


--------------------------------------------------------------------------------


agree, they shall request a panel of ten arbitrators from JAMS and select an
arbitrator pursuant to the JAMS rules.    The arbitration shall take place in
Denver, Colorado, and both Executive and the Company agree to submit to the
jurisdiction of the arbitrator selected in accordance with JAMS’ rules and
procedures.  The Federal Arbitration Act, as amended, 9 U.S.C. § 1 et seq.,
(“FAA”) and not state law, shall govern the arbitrability of all claims,
provided they are enforceable under the FAA.  Other than as set forth herein,
the arbitrator shall have no authority to add to, detract from, change, amend,
or modify existing law.  The arbitrator shall have the authority to order such
discovery as is necessary for a fair resolution of the dispute.  The arbitrator
shall also have the authority to award any and all relief or remedies provided
under the statute or other law pursuant to which an asserted prevailing claim or
defense is raised, as if the matter were being decided in court. The arbitrator
may award punitive damages, if and only to the extent allowed by Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991, as
amended; the Age Discrimination in Employment Act of 1967, as amended; and the
Americans with Disabilities Act of 1990, as amended; and the arbitrator shall be
bound by any limitations on the amount of punitive or other damages imposed by
said statutes. The arbitrator has no other authority to award punitive damages. 
The arbitrator will apply applicable statutes of limitation, including
contractual statutes of limitations, will honor claims of privilege recognized
by law, and will take reasonable steps to protect confidential or proprietary
information, including the use of protective orders. The prevailing party in any
arbitration shall be entitled to receive reasonable attorneys’ fees, only to the
extent such fees are provided by the statute or other law pursuant to which an
asserted claim or defense is raised, as if the matter were being decided in
court. The arbitrator’s decision and award shall be final and binding, as to all
Claims that were or could have been raised in the arbitration, and judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.  Executive will pay the arbitrator’s fees and expenses up
to $150 and Qwest will pay any arbitrator fees and expenses in excess of such
amount. Qwest will pay all of the arbitrator’s fees and expenses if it commences
the arbitration. The existence and subject matter of all arbitration
proceedings, including without limitation, any settlements or awards there
under, shall remain confidential and be subject to the Confidentiality provision
of this Agreement. Executive and Qwest agree that if any term or portion of this
Arbitration provision is, for any reason, held to be invalid or unenforceable or
to be contrary to public policy or any law, then the invalid or unenforceable
term or portion shall be severed in its entirety from this Agreement and the
remainder of this Arbitration provision shall not be affected by any such
invalidity or unenforceability but shall remain in full force and effect, as if
the invalid or unenforceable term or portion thereof had not existed within the
Arbitration provision.  Executive understands that Qwest would suffer
irreparable harm in the event of breached confidentiality, and such harm would
not be fully compensable in monetary damages. If any party hereto files a
judicial action asserting Claims subject to this Arbitration provision, and
another party successfully stays such action and/or compels arbitration of such
Claims, the party filing the initial judicial action shall pay the other party’s
costs and expenses incurred in seeking such stay and/or compelling arbitration,
including reasonable attorneys’ fees.  THE COMPANY AND EMPLOYEE FURTHER AGREE
THAT THE DISPUTE RESOLUTION PROCEDURE AS PROVIDED IN THIS PARAGRAPH 11.13 SHALL
BE THE EXCLUSIVE AND BINDING METHOD FOR RESOLVING ANY SUCH DISPUTE AND WILL BE
USED INSTEAD OF ANY COURT ACTION, WHICH IS HEREBY EXPRESSLY WAIVED, EXCEPT FOR
ANY REQUEST BY EITHER PARTY HERETO FOR

16


--------------------------------------------------------------------------------


TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF, OR A CHARGE OF DISCRIMINATION FILED
WITH AN ADMINISTRATIVE AGENCY.

11.14      CONDITIONAL REPAYMENT OF PAYMENTS AND BENEFITS.  If Executive
receives benefits under this Agreement, and, within two years following
Executive’s termination of employment, Company determines that during
Executive’s employment with Qwest, Executive engaged in conduct that would have
constituted “Cause” for termination (as defined in paragraph 4.6(a) above),
regardless of (i) when during Executive’s employment with Qwest such conduct
occurred, (ii) when Qwest knew or learns of such conduct or should have known of
such conduct, or (iii) what Qwest now knows or should have known about
Executive’s conduct, then Company shall provide to Executive (or, if applicable,
Executive’s estate or beneficiary) written notification of such determination,
which written notification shall expressly set forth the basis for Company’s
determination in reasonable detail.  After Company provides this written
notification to Executive, it may stop or withhold any payments which have not
been made under this Agreement.  If Executive disputes that such Cause exists or
existed, Executive and his counsel shall make a presentation to the Company to
request that Company withdraw such determination.  If the matter is not settled
or resolved after Executive’s presentation to the Company, either party may
commence an arbitration pursuant to the procedure set forth in Paragraph 11.13
of this Agreement.  In addition, if Executive breaches Executive’s obligations
under Article 6 or Paragraphs 7.1, 7.2 or 7.3 of this Agreement, Company may
stop or withhold any payments which have not been made under this Agreement.

If the arbitrator finds that Cause exists or existed or that Executive has
breached Executive’s obligations under Article 6 or Paragraphs 7.1, 7.2 or 7.3
of this Agreement, or if Executive does not timely commence an action disputing
Company’s Cause determination, Executive shall make prompt repayment to Company
of the cash payments provided under this Agreement and other benefits received
by Executive pursuant to this Agreement (including, but not limited to, the
value of any discounted COBRA coverage).  Consistent with applicable law, any
repayments shall include an interest factor equal to the applicable federal
short term interest rate pursuant to Internal Revenue Code paragraph 1274. 
Interest shall begin to accrue on the 31st day after Executive (or, if
applicable, Executive’s estate or beneficiary) received Company’s written
notification of its determination that such Cause exists or existed, and shall
continue to accrue until complete repayment is made to Company.  If Company
notifies Executive (or, if applicable, Executive’s estate or beneficiary) in
writing of the determination that Cause for termination exists prior to having
made the payments required pursuant to this Agreement, such payment shall not be
made unless the Company withdraws its determination, if the court determines
that Cause did not exist, or if the parties agree otherwise.

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

 



 

QWEST COMMUNICATIONS

EDWARD A. MUELLER

INTERNATIONAL INC.

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

18


--------------------------------------------------------------------------------


Exhibit A

Board Service

 

Cakebread Winery of Napa Valley

The Clorox Company

GSC Acquisition Company

VeriSign, Inc.

19


--------------------------------------------------------------------------------



EXHIBIT B

Initial Grant of Stock Options and Restricted Stock

 

Subject to the terms of the Equity Agreement between Executive and the Company
dated August 10, 2007 (the “Grant Date”), the Executive shall be granted: (1)
non-qualified options to acquire 2,083,000 shares of Common Stock (the “Option
Award”); and (2) shares of restricted Common Stock having an approximate value
of $7,500,000 (the “Restricted Stock Award”).  The option price with respect to
the Option Award is the closing price per share of the Common Stock reported on
the New York Stock Exchange on the Grant Date. The number of shares of
restricted Common Stock shall be determined by dividing the dollar value above
by the closing price per share of the Common Stock reported on the New York
Stock Exchange on the Grant Date, then rounding to the nearest 1,000 shares.

 

20


--------------------------------------------------------------------------------



EXHIBIT C


WAIVER AND RELEASE AGREEMENT

1.                                       Release and Waiver of Claims and
Covenant Not to Sue.

As a free and voluntary act, you hereby release and discharge and covenant not
to sue, Qwest Communications International Inc., any present or former
subsidiary or affiliated Company, any predecessor or successor, and the
directors, officers, employees, shareholders and agents of any or all of them,
(hereinafter “Qwest”), from any and all debts, obligations, claims, liability,
damages, punitive damages, demands, judgments and/or causes of action of any
kind whatsoever, including specifically but not exclusively:

·              all claims relating to or arising out of your employment with
Qwest;

·              all claims arising out of your Employment Agreement or any other
agreements between you and the Company, except as specifically set forth herein;

·              all claims relating to or arising from any claimed breach of an
alleged oral or written employment contract, quasi-contracts, implied contracts,
payment for services, wages or salary and/or promissory estoppel;

·              any alleged tort claims;

·              any claims for libel and/or slander;

·              all claims relating to purported employment discrimination or
civil rights violations or arising under any federal or state employment
statutes including, without limitation, claims under Title VII of the Civil
Rights Act of 1964, as amended; claims under the Civil Rights Act of 1991;
claims under the Age Discrimination in Employment Act of 1967, as amended;
claims under 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988; claims under
the Family and Medical Leave Act of 1993; claims under the Americans with
Disabilities Act of 1990, as amended; claims under the Rehabilitation Act of
1973; claims under the Fair Labor Standards Act of 1938, as amended; claims
under the Worker Adjustment and Retraining Notification Act; claims under the
Colorado Anti-Discrimination Act; and claims under the Employee Retirement
Income Security Act of 1974, as amended; or any other applicable federal, state
or local statute or ordinance, including claims for attorneys’ fees;

·              any and all claims which you might have or assert against Qwest
(1) by reason of your employment with and/or termination of employment from
Qwest and all circumstances related thereto; or (2) by reason of any other
matter, cause, or dispute  whatsoever between you and Qwest which arose prior to
the effective date of this Agreement.  This Agreement excludes any claims you
may make under (1) the applicable

21


--------------------------------------------------------------------------------


state unemployment compensation laws, (2) applicable workers’ compensation
statutes, (3) for indemnification to the extent permitted or required by the
bylaws of a Qwest company, your Employment Agreement or applicable state law;
(4) claims as a shareholder of Qwest; (5) the right to enforce the severance and
benefit continuation provisions of your Employment Agreement and any other
provision of your Employment Agreement that by its terms extends beyond your
termination of employment; (6) claims for vested employee benefits; and (7)
claims which arise after the execution of this Agreement;

·              your right to seek individual relief on your own behalf for any
charges of discrimination filed with any federal, state or local agency, pending
or otherwise, arising from or related to your employment or termination of
employment with Qwest.

2.                                       By signing this Waiver and Release
Agreement, you confirm that that you are subject to the Arbitration agreement
set forth at paragraph 11.13 of your Employment Agreement.

3.                                       You agree that the severance payments
and benefits provided by your Employment Agreement are considerations to which
you would not otherwise be entitled unless you sign this Agreement, and that
these considerations constitute payment in exchange for signing this Agreement.

4.                                       If one or more terms, provisions or
parts of this Agreement are found by a court or arbitrator to be invalid,
illegal, or incapable of being enforced by any rule of law or public policy, the
terms, provisions or parts shall be modified to the extent (but not more than
is) necessary to make the provision enforceable.  You agree that if any portion
of this Agreement is found to be unenforceable or prohibited, the remainder of
this Agreement shall remain in full force and effect, unless the material terms
and intent of this Agreement are materially changed by the fact that a portion
of this Agreement is unenforceable or prohibited.

5.                                       You agree that this Agreement shall not
be admissible in any proceeding as evidence of any improper conduct by Qwest
against you and Qwest denies that it has taken any improper action against you
in violation of any federal, state, or local law or common law principle.

6.                                       You acknowledge that no promises or
representations have been made to induce you to sign this Agreement other than
as expressly set forth herein and that you have signed this Agreement as a free
and voluntary act.

7.                                       You acknowledge that this Waiver and
Release Agreement means, in part, that you give up all your rights to damages
and/or money based upon any claims against Qwest of age discrimination.  You do
not waive your rights to make claims for damages and/or money which arise after
the date this Agreement is signed.  Under the Age Discrimination in Employment
Act, you have the right within seven days of the date you sign this Agreement to
revoke your waiver of rights to claim damages and/or money.  In the event you
revoke your agreement to be obligated to the terms of this Agreement, the
benefits offered herein shall be null and void, meaning you will receive no
involuntary termination

22


--------------------------------------------------------------------------------


benefits under your Severance Agreement.  To be effective, your revocation must
be in writing and delivered to Executive Vice President and Chief Human
Resources Officer, Qwest Communications International, Inc. 1801 California
Street, Denver, Colorado 80202, within the seven-day period.  If by mail, the
revocation must be (1) postmarked within the seven-day period, (2) properly
addressed, and (3) sent by certified mail, return receipt requested.

8.                                       You acknowledge that you (a) have had
sufficient opportunity (not less than 45 days) to review this Waiver and Release
Agreement, (b) have been encouraged to consult with and have had sufficient
opportunity to consult with your attorney and financial advisor before signing
this Waiver and Release Agreement, and (c) that you understand and agree to all
of the terms of this Waiver and Release Agreement.

AGREEMENT


I HAVE READ AND I UNDERSTAND THE TERMS OF THE FOREGOING WAIVER AND RELEASE, AND
I HEREBY AGREE TO ALL OF THE TERMS OF THE FOREGOING AGREEMENT.

 

 

 

 

 

 

 

 

Executive’s Signature

 

(Date)

 

 

 

 

 

 

Please return all pages of this signed agreement to:

 

 

 

 

 

Executive Compensation

 

 

1801 California Street

 

 

23rd Floor

 

 

Denver, Colorado 80202

 

 

 

23


--------------------------------------------------------------------------------